Exhibit 10.13

 

    Tenant: ADS Alliance Data Systems, Inc.     Suite No.: 160

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease Agreement”) is entered into as of the 19th day of
May, 2010 (“Effective Date”), between BRANDYWINE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Landlord”), and ADS ALLIANCE DATA SYSTEMS, INC.,
a Delaware corporation, with offices at 17655 Waterview Parkway, Dallas, TX
75252 (“Tenant”).

In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:

1. PREMISES.

(a) Landlord leases to Tenant, and Tenant leases from Landlord, Suite No. 160,
which the parties stipulate and agree is five thousand one hundred and
ninety-eight (5,198) rentable square feet (“RSF”) shown on the space plan
attached hereto as Exhibit “A” (“Premises”), located in the building and common
areas (collectively, the “Building”) at One Righter Parkway, Wilmington,
Delaware, which Building is comprised of 104,761 leasable square feet as of the
Effective Date.

(b) (1) Subject to (b) (2), Landlord shall, at its sole expense, keeping the
existing ceiling grid, ceiling tiles and lighting in place to the extent
possible, repaint the Premises in colors of Tenant’s choice, shampoo/patch the
carpeting as needed and otherwise perform any changes to the Premises as noted
in the space plan attached hereto as Exhibit “A” provided that in the event
Landlord is unable to reutilize the existing glass walls, same shall be replaced
with standard hard walls, all of the foregoing utilizing building standard
materials and finishes where not specified otherwise (collectively, the
“Landlord’s Work”). Landlord may complete the Landlord’s Work after the Lease
Commencement Date (and shall do so outside of Building Hours to the extent
commercially reasonable and in any event in a manner that does not unreasonably
obstruct Tenant from using the Premises for ordinary office purposes), but in no
event more than one hundred twenty (120) days after the Lease Commencement Date,
which deadline (the “Landlord Work Deadline”) shall be extended as necessary due
to any Force Majeure (as hereinafter defined) or Tenant Delay (as hereinafter
defined). “Tenant Delay” means any delays as a result of Tenant’s requests to
modify Landlord’s Work under subsection (2) below and/or Tenant’s failure to
cooperate reasonably with Landlord’s reasonable efforts to complete the
Landlord’s Work. If any material revision or supplement to Landlord’s Work is
deemed necessary by Landlord, those revisions and supplements shall be submitted
to Tenant for approval, which approval shall not be unseasonably withheld or
delayed. In the event such revisions or supplements to Landlord’s Work impact
completion of Landlord’s Work by the Landlord Work Deadline and/or obstruct
Tenant from using the Premises for ordinary office purposes, the Fixed Rent
Grace Period shall be appropriately extended.

(2) Tenant shall be solely responsible for net increases in the cost of
Landlord’s Work (including without limitation Landlord’s construction management
fee) to the extent caused by: (x) Tenant’s requests to modify Landlord’s Work,
including any change in the scope of the Landlord’s Work and/or any change from
building standard materials or finishes, and/or (y) Tenant’s failure to
cooperate in a reasonable manner with Landlord’s reasonable efforts to complete
the Landlord’s Work. In the event of such liability, Tenant shall pay to
Landlord the amounts owing within ten (10) days of delivery of an invoice and
reasonable documentation of such net increases. Landlord’s Work constitutes an
Alteration under Article 8.

2. TERM; EARLY TERMINATION OR EXPIRATION; RENEWAL.

(a) Term. The “Term” of this Lease Agreement shall commence as of the Effective
Date and continue through the end of the Lease Term, unless earlier terminated
as provided for in this Lease Agreement.

 



--------------------------------------------------------------------------------

(b) Kev Definitions.

(i) “Early Expiration Date”: the end of the sixty-third (63’“ full calendar
month of the Initial Lease Term.

(ii) “Fixed Rent Grace Period”: The first three full calendar months of the
Initial Lease Term.

(iii) “Initial Lease Term”: the time period that commences on the Lease
Commencement Date and continues through the end of the one hundred twenty-third
(123’“ full calendar month after Lease Commencement Date, unless earlier
terminated as provided for in this Lease Agreement.

(iv) “Lease Commencement Date”: the date determined per (c) below.

(v) “Lease Term”: the time period that commences on the Lease Commencement Date
and continues through the end of the Early Expiration Date, the Initial Lease
Term, or the Renewal Lease Term, as applicable, unless earlier terminated as
provided for in this Lease Agreement.

(vi) “Renewal Lease Term”: the time period that commences at the and of the
Initial Lease Term and continues through the end of the one hundred ninety-third
(193rd) full calendar month after the Lease Commencement Date, unless earlier
terminated as provided for in this Lease Agreement.

(c) Lease Commencement Date.

(i) Except as otherwise provided in this subsection (c), the Lease Commencement
Date shall be no later than thirty-five (35) days after notice from Tenant to
Landlord of Tenant’s receipt of necessary regulatory approvals for its affiliate
bank to be headquartered in the State of Delaware, provided such regulatory
approvals are received by July 1, 2010, meaning July 31, 2010 is the “Benchmark
Lease Commencement Deadline”). If such approvals are not received by July 1,
2010, the following shall apply. Unless the Benchmark Lease Commencement
Deadline is adjusted (such adjusted date being referred to as the “Adjusted
Lease Commencement Date”), this Lease Agreement shall terminate at 11:59 p.m. on
July 31, 2010. However, Tenant will have the unilateral right to declare
August 31, 2010 the Adjusted Lease Commencement Deadline by paying to Landlord
the amount of $             on or before July 31,2010. If the Lease Term has not
commenced by August 31, 2010, each of Landlord and Tenant will have the right to
extend the Adjusted Lease Commencement Deadline in one month intervals, which
can be exercised on a month-to-month basis, for each month thereafter, and which
will include Tenant’s obligation to pay to Landlord $             /month that
the Lease Term has not commenced. Except as would apply to the month of August
2010, either Landlord or Tenant can terminate the month-to-month extension
rights upon 30-days notice. In any event, if the Least Term has not commenced by
11:59 p.m. on the date of the Benchmark (or Adjusted) Lease Commencement
Deadline, this Lease Agreement shall immediately terminate.

(ii) In the event that Tenant receives notice that the above referenced
regulatory approvals cannot be obtained, it shall notify Landlord within
5-Business days thereafter of Tenant’s election to either (i) commence the Lease
Term notwithstanding such notice, or (ii) immediately terminate this Lease
Agreement.

(iii) The Lease Commencement Date shall be confirmed by Landlord and Tenant by
the execution of a Confirmation of Lease Term (“COLT”) in the form attached
hereto as Exhibit “B”. If Tenant fails to execute or object to the COLT within
ten (10) business days of its delivery, Landlord’s determination of such dates
shall be deemed accepted by Tenant.

(d) Early Expiration Date. Subject to each and every one of the following
contingencies, Tenant shall have the option to have the Lease Term end as of the
Early Expiration Date instead of the end of the Initial Lease Term.

(i) This Lease Agreement is in full force and effect.

(ii) Tenant, at the time of exercise of this option and of the Early Expiration
Date (1) is not in default with respect to any terms, covenants or conditions of
this Lease Agreement, and (2) has not sublet the Premises (or any party thereof)
or assigned this Lease Agreement. By way of clarification, the parties agree
that use of the Premises by Tenant’s affiliate bank does not constitute an
assignment, subletting, or default.

 



--------------------------------------------------------------------------------

(iii) By the end of the fifty-first (51st) month of the Initial Lease Term
(“Early Expiration Notice Deadline”), Tenant has (1) provided Landlord written
notice of Tenant’s decision to have the Lease Term end on the Early Expiration
Date time being of the essence, and (2) Tenant has paid to Landlord the Early
Expiration Payment. “Early Expiration Payment” means an amount equal to the sum
of (A) the unamortized portion of (i) the costs of performing Landlord’s Work;
(ii) the three (3) months free Fixed Rent provided at the commencement of the
Term; and (iii) the brokerage commission paid to the Broker; plus (B) an amount
equal to two (2) months of then Fixed Rent and Additional Rent. Note: The
amortization referenced in (A) shall be based on an eight (8%) percent annual
interest factor and calculated over the 120 Lease Months comprised of Lease
Months 4-123.

(iv) Tenant pays all other sums subsequently due under this Lease Agreement
though the Early Expiration Date.

In addition, in the event Tenant gives notice as referenced in (i) above,
Tenant’s rights under subsection (e) below (regarding renewal) and under Article
28 (regarding expansion) shall be deemed automatically null and void and of no
further force and effect as of the date of giving such notice. However, if
despite Tenant’s having given such notice this Lease Agreement does not expire
on the Early Expiration Date, such rights shall again be in force and effect as
of the date that Tenant’s right to end this Lease Agreement on the Early
Expiration Date is waived or forfeited.

(e) Renewal Lease Term. Subject to each and every one of the following
contingencies, Tenant shall have the option to have the Lease Term end as of the
end of the Renewal Lease Term instead of the Initial Lease Term:

(i) This Lease Agreement is in full force and effect and Tenant is fully
occupying the Premises,

(ii) Tenant, at the time of exercise of this option and as of the end of the
Initial Lease Term (i) is not in default with respect to any terms, covenants or
conditions of this Lease Agreement, (ii) has cured any past defaults; and
(iii) any such cured defaults did not include more than two (2) in which the
monetary damages related thereto exceeded $                    .

(iii) Tenant shall have furnished written notice of its intent to renew to
Landlord no later than the end of the one hundred eleventh (111th) calendar
month of the Initial Lease Term, time being of the essence.

During the Renewal Term, the terms of this Lease Agreement shall remain
unchanged except that the annual Fixed Rent during the Renewal Term shall be
Fair Market Rent (as such term is hereinafter defined). By way of clarification
(and not limitation), all factors regarding Additional Rent shall remain
unchanged, and no Tenant Allowance shall be included in the absence of further
written agreement by the parties. Furthermore, it shall be a condition of the
Renewal Term that Landlord and Tenant shall have executed, not less than nine
(9) months prior to the expiration of the Initial Lease Term, an appropriate
amendment to this Lease Agreement, in form and content satisfactory to each of
them, memorializing the extension of the Lease Term through the end of the
Renewal Term. Each party, and any appraiser retained by either or both of them
to participate in determining Fair Market Value, shall work expeditiously to
determine Fair Market Value in time to meet the time frame describe in the
preceding sentence. Furthermore, each pasty must act in a commercially
reasonable manner when exercising its discretion as to the satisfactory form and
content of the amendment, and not in a manner the conflicts with the clear
intent herein to facilitate a smooth renewal.

(f) Fair Market Value.

(i) For purposes of this Lease Agreement, “Fair Market Rent” shall mean the base
rent, for comparable space. In determining the Fair Market Rent, Landlord,
Tenant and any appraiser(s) shall take into account: (i) applicable
measurements, loss factors (rentable square footage less usable square footage),
lengths of lease term, and differences in size of the space demised,
(ii) location of the Building and comparable buildings, amenities in the
Building and comparable buildings, the ages of the Building and comparable
buildings, differences in base years or “stop amounts” for operating expenses
and tax escalations, and (iii) other factors normally taken into account in
determining Fair Market Rent.

 



--------------------------------------------------------------------------------

(ii) The Fair Market Rent shall also reflect the level of improvement and or to
be made by Landlord to the Premises and the Recognized Expenses and Taxes (both
of which are defined below) under this Lease Agreement. If Landlord and Tenant
cannot agree on what the Fair Market Rent should be, the Fair Market Rent shall
be established by the following procedure:

(1) Tenant and Landlord (or if they are unable to agree, than their respective
appraisers) shall agree on a single MA1 certified appraiser who shall have a
minimum of ten (10) years experience in real estate leasing in the greater
Wilmington/New Castle County, DE market in which the Premises are located (not
to include any properties outside of the State of Delaware).

(2) each party shall notify the other (but not the appraiser), of the notifying
party’s determination of what Fair Market Rent should be and the reasons
therefor,

(3) by the seventh (7th ) business day following delivery of the notification
referenced in (2) above, each party shall prepare a written critique of the
other’s determination and shall .deliver the critique to the other party,

(4) by the tenth (10th) day following the deadline in (3) above, each party
shall deliver to the appraiser the original determination and critique (with not
modifications in either case) that it delivered to the other party per (2) and
(3), respectively.

(5) The appraiser shall decide which is more correct between Landlord’s and
Tenant’s determinations of what Fair Market Rent should be. The appraiser’s
selection shall constitute the Fair Market Rent. By way of clarification, the
appraiser shall not be empowered to choose any figure other than either the
Landlord’s or Tenant’s. The fees of the appraiser shall be paid by the
non-prevailing party.

3. RENT; FIXED RENT; SECURITY DEPOSIT.

(a) Rent. “Rent” shall be comprised of (i) Fixed Rent and Fixed Rent Penalty (if
applicable) and (ii) additional Rent (defined in Article 4). Notwithstanding
anything to the contrary set forth elsewhere in this Lease Agreement, Rent
cannot increase more than $0.50 per R.S.F. from any one Calendar Lease Year to
the next.

(b) Fixed Rent. Commencing on the first (1st) day of the fourth full calendar
month of the Initial Lease Term and each month thereafter during the Term,
Tenant shall pay to Landlord without notice or demand, and without set-off,
deduction or counterclaim, the monthly installment of annual “Fixed Rent” as set
forth in the table below by (i) check payable to Landlord sent to Brandywine
Realty Trust, P.O. Box 1195 1, Newark, NJ 07101-4951; (ii) by auto debit of
Tenant’s bank account from time to time, provided Tenant has completed and
submitted to Landlord the request/authorization attached hereto as Exhibit “E”,
or (iii) wire transfer of immediately available funds to the following account
at Wachovia Bank National Bank: Account No.                      with ABA
Routing No.                     . In any event, payments shall be confirmed by
Landlord’s accounting department upon written request by Tenant. All payments
must include the following information: Building #621 and Lease # <t/b/d>. The
Lease # will be provided to Tenant in the Confirmation of Lease Term.

 

Lease Period

  

Fixed Rent per R.S.F.

  

Monthly Installments

  

Annual Fixed Rent

Months 1-3

        

Months 4-15

        

Months 16-27

        

Months 28-39

        

Months 40-51

        

Months 52-63

        

Months 64-75

        

Months 76-87

        

Months 88-99

        

Months 100-111

        

Months 112-123

        



--------------------------------------------------------------------------------

(c) . If any amount of Fixed Rent from Tenant is not paid to Landlord within
three (3) days of the due date, Tenant shall also pay a late fee of ten percent
(10%) of the Fixed Rent then due (such additional amount being referred to
herein as “Fixed Rent Penalty”). Tenant’s cure under Article 17 shall not act as
a waiver of its liability for the Fixed Rent Penalty.

(d) Security Deposit. Tenant shall not be required to pay a security deposit,
except if and as expressly provided in this subsection (d). If Tenant shall be
required to pay a security deposit (the “Security Deposit”) as provided below,
same shall be held as security for the prompt and complete performance by Tenant
of every provision of this Lease. No interest shall be paid to Tenant on the
Security Deposit. If Tenant fails to perform any of its obligations hereunder,
Landlord may use, apply or retain the whole or any part of the Security deposit
for the payment of (i) any rent or other sums of money which Tenant may not have
paid when due, (ii) any sum expended by Landlord in accordance with the
provisions of this Lease, and/or (iii) any sum which Landlord may expend or be
required to expend by reason of Tenant’s default. The use of the Security
Deposit by Landlord shall not prevent Landlord from exercising any other remedy
provided by this Lease or by law and shall not operate as either liquidated
damages or as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Security Deposit is used, applied or retained by
Landlord, Tenant agrees, within five (5) days after the written demand therefor
is made by Landlord, to deposit cash with the Landlord in an amount sufficient
to restore the Security Deposit to its original amount. In addition to the
foregoing, if Tenant defaults (irrespective of the fact that Tenant cured such
default) more than once in its performance of a monetary obligation and such
monetary defaults aggregate in excess of $             under this Lease,
Landlord may require Tenant to pay a Security Deposit in an amount equal to
twice the Fixed Rent then paid monthly. If Tenant shall fully comply with all of
the provisions of this Lease, the Security Deposit, or any balance thereof,
shall be returned to Tenant within a reasonable time after the later of the
expiration of the Term or Tenant’s surrender of the Premises as required
hereunder. Upon the return of the Security Deposit to the original Tenant
hereunder, or the remaining balance thereof, Landlord shall be completely
relieved of liability with respect to the Security Deposit. In the event of a
transfer of the Building, Landlord shall have the right to transfer the Security
Deposit and Landlord shall thereupon be released by Tenant from all liability
for the return of such Security Deposit. Upon the assumption of such Security
Deposit by the transferee, Tenant agrees to look solely to the new landlord for
the return of said Security Deposit.

4. ADDITIONAL RENT.

(a) Definitions.

(i) “Additional Rent” shall be comprised of (i) Recognized Expense and
(ii) charges related to electrical costs (as described in Article 5).

(ii) “Tenant’s Share” means (i) as of the Effective Date, 4.96% (calculated as
5,198 (square footage of the Premises) divided by 104,761, square footage of the
leasable space in the Building; and (ii) thereafter, the figure (expressed as a
percentage) determined by dividing the square footage of the Premises by the
square footage of the leasable space in the Building.

(b) Recognized Expenses.

(i) Commencing on the Commencement Date, and on the first (1st) day of each
Lease Month thereafter during the Term, Tenant shall pay to Landlord without
notice or demand Tenant’s Share of the “Recognized Expenses”, without deduction,
counterclaim or setoff, as set forth herein.

 



--------------------------------------------------------------------------------

(ii) “Recognized Expenses” are (i) all reasonable operating costs and expenses
related to the maintenance, operation and repair of the Building incurred by
Landlord, including but not limited to management fees (but management fees may
not exceed three percent (3%) of Rent in any given Calendar Lease Year;
(ii) common area (versus Premises) electric; (iii) capital expenditures and
capital repairs and replacements solely to the extent of the amortized costs of
same over the useful life of the improvement in accordance with generally
accepted accounting principles, such useful life not to exceed five (5) years;
(iv) general and administrative overhead which are not in excess of the Overhead
Cap (defined as $.55 per square foot in the calendar year 2010, which Overhead
Cap shall be increased by four (4%) percent per calendar year thereafter),
(v) all insurance premiums payable by Landlord for insurance with respect to the
Building, and (vi) Taxes payable on the Building.

(iii) Prior to the end of the first calendar year (2010) of the Lease Term and
thereafter for each successive calendar year, or part thereof, Landlord shall
send to Tenant a statement of projected Recognized Expenses and shall indicate
what Tenant’s Share of Recognized Expenses shall be. As soon as administratively
available, Landlord shall send to Tenant a statement of the actual Recognized
Expenses for the prior calendar year showing the amount underpaid or overpaid by
Tenant. In each case the statement shall be in a form substantially similar to
that of the attached Exhibit “G”.

(iv) In the case of underpayment, Landlord shall send Tenant an invoice with the
additional amount due, which amount shall be paid in full by Tenant within
thirty (30) days of receipt. In the case of overpayment, Landlord shall issue a
credit to Tenant in an amount equal to the over payment, which credited amount
Tenant may apply to future payments of Recognized Expenses until Tenant has been
fully credited for the over payment. If the credit due to Tenant is more than
the aggregate total of future Recognized Expenses payments, Landlord shall pay
to Tenant the difference between the credit and such aggregate total.

(v) Tenant shall have the right, at its sole cost and expense, within ninety
(90) days from receipt of Landlord’s statement of Recognized Expenses to audit
or have its appointed accountant audit Landlord’s records related to Recognized
Expenses provided that any such audit may not occur more frequently than once
each calendar year (per statement) nor apply to any calendar year prior to the
one for which the subject statement was prepared. In the event Tenant’s audit
discloses any claimed discrepancy, Landlord and Tenant shall use their best
efforts to resolve the dispute and make an appropriate adjustment. Failing same,
they shall submit any such dispute to arbitration pursuant to the rules and
under the jurisdiction of the American Arbitration Association in Wilmington,
Delaware. The decision rendered in such arbitration shall be final, binding and
non-appealable. The expenses of arbitration, other than individual legal and
accounting expenses which shall be the respective parties’ responsibility, shall
be divided equally between the parties. In the event, by agreement or as a
result of an arbitration decision, it is determined that the actual Recognized
Expenses were less than those claimed by the Landlord by ten (10%) percent or
more, the actual, reasonable hourly costs to Tenant of Tenant’s audit (including
legal and accounting costs) shall be reimbursed by Landlord. In the event Tenant
utilizes a contingent fee auditor and Landlord is responsible for the payment of
such auditor, Landlord shall only pay the reasonable hourly fee of such auditor.
In the event, by agreement or as a result of an arbitration decision, it is
determined that the actual Recognized Expenses and Taxes were not less than
those claimed by the Landlord by ten (10%) percent or more, then the actual,
reasonable hourly costs of Landlord’s staff in connection with Tenant’s audit
(including legal and accounting costs) shall be reimbursed by Tenant.

5. ELECTRICITY CHARGES.

(a) Commencing on the Commencement Date, and on the first (1st) day of each
month thereafter during the Term, Tenant shall pay to Landlord without notice or
demand Tenant’s Share of the electrical costs described in this Article 5,
without deduction, counterclaim or setoff, as set forth herein, and without
mark-up by Landlord (i.e. at the rate charged by the applicable utility
provider).

(b) The methods, rights, and liabilities set forth in Article 4(b)(iii) and
4(b)(v) with respect to Recognized Expenses shall likewise be applicable to
electricity costs. By way of clarification, Landlord need not provide statements
of electrical costs (estimated or actual) at the same time as it provides
statements related to Recognized Expenses. By way of further clarification, any
audit by Tenant under Article 4 (b)(v) above shall include review of electrical
costs. In other words, Tenant shall not have the right to conduct more than one
audit per calendar year. In the event of overpayment, Landlord shall pay to
Tenant an amount equal to the over charge within thirty (30) days of determining
same. In the event of underpayment, Landlord shall send Tenant an invoice with
the additional amount due, which amount shall be paid in full by Tenant within
thirty (30) days of receipt of the invoice.

 



--------------------------------------------------------------------------------

(c) Landlord shall not be liable for any interruption or delay in electric or
any other utility service for any reason unless caused by the gross negligence
or willful misconduct of Landlord or its agents. Landlord shall have the right
to change the electric and other utility provider to the Building at any time.
As long as Tenant is not in default under any covenants of this Lease Agreement,
Landlord, during the hours of 8:00 A.M. to 6:00 P.M. on weekdays and on
Saturdays from 8:00 A.M. to l:00 P.M. (“Working Hours”), excluding legal
holidays, shall furnish the Premises with heat and air-conditioning in the
respective seasons, and provide the Premises with electricity for lighting and
usual office equipment. At any hours other than the aforementioned, such
services will be provided at Tenant’s expense at the then standard rate, which
is currently $20.00 per hour per vertical zone. Notwithstanding anything herein
to the contrary, if Landlord reasonably determines that Tenant’s use of
electricity is excessive, Tenant agrees to pay for the installation of a
separate electric meter to measure electrical usage in excess of normal office
use and to pay Landlord for all such excess electricity registered in such
submeter in calculating the electricity charges as hereinbefore described, if
for thirty (30) or more days during the preceding Calendar Lease Year less than
ninety-five (95%) percent of the rentable area of the Building shall have been
occupied by tenants, then the electricity charges attributable to the Building
shall be deemed for such Calendar Lease Year to be amounts equal to the
electricity charges which would normally be expected to be incurred had such
occupancy of the Building been at least ninety-five (95%) percent throughout
such year, as reasonably determined by Landlord. Furthermore, if Landlord shall
not furnish electricity to any portions of the Building because such portions
are not occupied or because such item is not required by the tenant of such
portion of the Building, for the purposes of computing electricity charges, an
equitable adjustment shall be made so that the electricity charges shall be
shared only by tenants actually receiving the benefits thereof. Provided,
however, that if Tenant’s actual meter-specific use of electricity does not
exceed its pro rated share by more than 10%, then Landlord shall be responsible
for all costs and expenses of the installation, use (and if Landlord removes
same, the removal), of the meter.

6. SIGNS; USE OF PREMISES AND COMMON AREAS. Landlord shall provide the original
Tenant hereinabove named with standard identification signage on the Building
lobby directory and at the entrance to the Premises. No other signs shall be
placed, erected or maintained by Tenant at any place upon the Premises,
Building. Tenant’s use of the Premises shall be limited to general office use
and storage incidental thereto, which includes but is not limited to those
related to servicing a non-depository banking operation (i.e., no walk-in
customers making deposits, etc.) (“Permitted Use”). The Permitted Use shall be
subject to all applicable laws and governmental rules and regulations and to all
reasonable requirements of the insurers of the Building. Tenant shall not
install in or for the Premises, any equipment which requires more electric
current than is typical for the Permitted Use. Tenant shall have the right,
non-exclusive and in common with other tenants, to use (i) the exterior paved
driveways and walkways of the Building for vehicular and pedestrian access to
the Building, (ii) the internal common area, including elevators, and (iii) the
designated parking areas of the Building for the parking of vehicles of Tenant
and its employees and business visitors; provided Landlord shall have the right
in its sole discretion and from time to time, to construct, maintain, operate,
repair, close, limit, tale out of service, alter, change and modify all or any
part of the common areas of the Building, including without limitation to
reasonably restrict or limit Tenant’s utilization of the parking areas in the
event the same become overburdened and in such case to equitably allocate on
proportionate basis or assign parking spaces among Tenant and the other tenants
of the Building. Provided, however, that in any case such alternative
accommodations from those as exist as of the execution of this Lease Agreement
shall be reasonable in all respect with regard to distance from the Building and
in all other relevant considerations.

 



--------------------------------------------------------------------------------

7. ENVIRONMENTAL MATTERS. Tenant shall not generate, manufacture, refine,
transport, treat, store, handle, dispose, bring or otherwise cause to be brought
or permit any of its agents, employees, contractors or invitees to bring in, on
or about any part of the Premises or Building, any hazardous substance or
hazardous waste in violation of applicable law.

8. TENANT’S ALTERATIONS. Tenant will not cut or drill into or secure (not to
include normal and customary picture hanging and similar first class office
decorations) any fixture, apparatus or equipment or make alterations,
improvements or physical additions (collectively, “Alterations”) of any kind to
any part of the Premises without first obtaining the written consent of
Landlord, such consent not to be unreasonably withheld. Notwithstanding anything
in this Lease Agreement to the contrary, all furniture, movable trade fixtures
and equipment (including telephone, security and communication equipment system
wiring and cabling) installed by or for Tenant, its assignees or sublessees
shall be removed by Tenant at the termination of this Lease Agreement.

9. ASSIGNMENT AND SUBLETTING. Tenant shall not, without the prior written
consent of Landlord (which shall not be unreasonably withheld or delayed),
assign this Lease Agreement or any interest herein or sublet the Premises or any
part thereof. Any of the foregoing acts without such consent shall be void. If
at any time during the Term Tenant desires to assign this Lease Agreement or
sublet all or any part of the Premises, Tenant shall give notice (and any valid
notice must be in writing) to Landlord of such desire, including the name,
address and contact party for the proposed assignee or subtenant, the effective
date of the proposed assignment or sublease (including the proposed occupancy
date by the proposed assignee or sublessee), and in the instance of a proposed
sublease, the square footage to be subleased, a floor plan professionally drawn
to scale depicting the proposed sublease area (recognizing that the one attached
as Exhibit “A” meets such criteria), and a statement of the duration of the
proposed sublease (which shall in any and all events expire by its terms no
later than prior to the scheduled expiration of this Lease Agreement, and
immediately upon the sooner termination hereof). Landlord may, at its option,
exercisable by written notice given to Tenant within forty-five (45) days next
following Landlord’s receipt of Tenant’s notice, elect to recapture the Premises
if Tenant is proposing to sublet or terminate this Lease Agreement in the event
of an assignment. Regardless of Landlord’s consent, no subletting or assignment
shall release Tenant of Tenant’s obligation or alter the primary liability of
Tenant to pay the Rent and to perform all other obligations to be performed by
Tenant hereunder for the remainder of the then current Lease Term. Landlord
shall be entitled to a one-time $250.00 fee for consenting to any sublet or
assignment. Provided, however, that at no time shall the use of the Premises by
Tenant’s bank affiliates be considered an assignment or subletting (including
but not limited to as that described in this Article 9).

10. OFAC REPRESENTATION. Tenant represents, warrants and covenants that neither
Tenant nor any of its partners, officers, directors, members or shareholders (or
those of any of its banking affiliates) (i) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to Executive
Order No. 13224,66 Fed. Reg. 49079 (Sept. 25,2001) (“Order”) and all applicable
provisions of Title I11 of the USA Patriot Act (Public Law No. 107-56 (October
26, 2001)); (ii) is listed on the Denied Persons List and Entity List maintained
by the United States Department of Commerce; (iii) is listed on the List of
Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Pub1.L. No. 101-5
13; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic Solidarity
Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin Designation
Act, Publ. L. No. 106-120 and 107-108, all as may be amended from time to time);
or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”);
(vi) is engaged in activities prohibited in the Orders; or (vii) has been
convicted, pleaded nolo contendere, indicted, arraigned or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes or in connection with the Bank Secrecy Act (31 U.S.C. 531 1 et
seq.). Tenant hereby agrees to defend, indemnify, and hold harmless Landlord
from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing representation, warranty and covenant. The breach of
this representation, warranty and covenant by Tenant shall be an immediate Event
of Default under this Lease Agreement without cure unless otherwise consented to
by Landlord in writing,

 



--------------------------------------------------------------------------------

11. LANDLORD’S RIGHT OF ENTRY. Landlord and persons authorized by Landlord may
enter the Premises at all reasonable times upon reasonable advance notice (or
any time without notice in the case of an emergency). Landlord shall not be
liable for inconvenience to or disturbance of Tenant by reason of any such
entry; provided, however, that in each case such shall be done, so far as
practicable, so as to not unreasonably interfere with Tenant’s use of the
Premises. Furthermore, Landlord shall provide Tenant upon written request with
an updated written list of those (e.g., but not by limitation, cleaning
contractors) having access to the Premises and, to the extent reasonably
practical, prior written notice (or prior oral notice if written is not
practical) of the timing, duration, and purpose of entry by those not regularly
or typically gaining entry and the identification of such person or entity.
Landlord agrees to reasonably cooperate with Tenant in connection with Tenant’s
security related compliance measures required by federal or state banking laws
and regulations applicable to Tenant’s banking affiliate operating in the
Premises.

12. REPAIRS AND MAINTENANCE. Tenant, at its sole cost and expense, shall keep
and maintain the Premises in good order and condition, free of rubbish, and
shall promptly make all non-structural repairs necessary to keep and maintain
such good order and condition. Tenant shall have the option of replacing lights,
ballasts, tubes, ceiling tiles, outlets and similar equipment itself or it shall
have the ability to advise Landlord of Tenant’s desire to have Landlord make
such repairs. If requested by Tenant, Landlord shall make such repairs to the
Premises within a reasonable time of notice to Landlord and shall charge Tenant
for such services at Landlord’s standard rate (such rate to be competitive with
the market rate for such services). When used in this Article 12, the term
“repairs” shall include replacements and renewals when necessary. All repairs
made by Tenant or Landlord shall utilize materials and equipment which are at
least equal in quality and usefulness to those originally used in constructing
the Building and the Premises. Landlord shall provide the janitorial services
for the Premises set forth on Exhibit “C”. Landlord (not Tenant) shall be
responsible for the maintenance (including repair and replacement) of the
structural components of the Premises (such as support beams and walls,
subflooring, roof, etc.).

13. INSURANCE; SUBROGATION RIGHTS. Tenant shall obtain and keep in force at all
times during the term hereof, at its own expense, commercial general liability
insurance including contractual liability and personal injury liability and all
similar coverage, with combined single limits of $1,000,000.00 per occurrence
and $2,000,000 aggregate, on account of bodily injury to or death of one or more
persons as the result of any one accident or disaster and on account of damage
to property, or in such other amounts as Landlord may from time to time require
(such requests for increase not to exceed that which is reasonable given
considerations to inflation and use of Premises as of the date this Lease
Agreement is executed). Tenant shall also require its movers to procure and
deliver to Landlord a certificate of insurance naming Landlord as an additional
insured. Tenant shall, at its sole cost and expense, maintain in full force and
effect on all Tenant’s trade fixtures, equipment and personal property on the
Premises, a policy of “special form” property insurance covering the full
replacement value of such property. All liability insurance required hereunder
shall not be subject to cancellation without at least thirty (30) days’ prior
notice to all insureds, and shall name Tenant as insured and Landlord and
Brandywine Realty Trust as additional insureds, and, if requested by Landlord,
shall also name as an additional insured any mortgagee or holder of any mortgage
which may be or become a lien upon any past of the Premises. Prior to the
commencement of the Term, Tenant shall provide Landlord with certificates which
evidence that the coverages required have been obtained for the policy periods.
Tenant shall also furnish to Landlord throughout the Term replacement
certificates at least thirty (30) days prior to the expiration dates of the then
current policy or policies. All the insurance required under this Lease
Agreement shall be issued by insurance companies authorized to do business in
the State of Delaware with a financial rating of at least an A-VIII as rated in
the most recent edition of Best’s Insurance Reports and in business for the past
five (5) years. The limit of any such insurance shall not limit the liability of
Tenant hereunder. If Tenant fails to maintain such insurance, Landlord may, but
is not required to, procure and maintain the same, at Tenant’s expense to be
reimbursed by Tenant as Additional Rent within ten (10) days of written demand.
Any deductible under such insurance policy in excess of One Hundred Thousand and
00/100 Dollars ($100,000.00) must be approved by Landlord in writing prior to
issuance of such policy; Landlord agrees to accept a deductible of up to Two
Million and 00/100 ($2,000,000.00) Dollars provided, and for so long as Tenant
and any bank affiliate of Tenant operating in the Premises is a wholly-owned
subsidiary of Alliance Data Systems Corp or of a wholly owned sub-subsidiary of
a wholly owned subsidiary of Alliance Data Systems Corp. Tenant shall not
self-insure without Landlord’s prior written consent (which shall not be
unreasonably withheld or delayed, and Tenant’s net worth and/or ability to
provide a guaranty by an affiliate with sufficient net worth (given the Rent
obligations hereunder) shall be considered as part of any such analysis). Each
pasty hereto, and anyone claiming through or under them by way of subrogation,
waives and releases any cause of action it might have against the other party
and Brandywine Realty Trust and their respective employees, officers, members,
partners, trustees and agents, on account of any loss or damage that is insured
against under any insurance policy required to be obtained hereunder, except
those based on Landlord’s breach (unless otherwise limited in this Lease
Agreement). Each pasty agrees that it shall cause its insurance carrier to
endorse all applicable policies waiving the carrier’s right of recovery under
subrogation or otherwise against the other party.

 



--------------------------------------------------------------------------------

14. INDEMNIFICATION

(a) Tenant shall defend, indemnify and hold harmless Landlord, Brandywine Realty
Trust and their respective employees and agents from and against any and all
third-party claims, actions, damages, liability and expense (including all
reasonable attorney’s fees, expenses and liabilities incurred in defense of any
such claim or any action or proceeding brought thereon) arising from any
activity, work or things done, permitted or suffered by Tenant or its agents,
licensees or invitees in or about the Premises or the Building contrary to the
requirements of this Lease, and any negligence or willful act of Tenant or any
of Tenant’s agents, contractors, employees or invitees. Without limiting the
generality of the foregoing, Tenant’s obligations shall include any case in
which Landlord or Brandywine Realty Trust shall be made a pasty to any
litigation commenced by or against Tenant, its agents, subtenants, licensees,
concessionaires, contractors, customers or employees, in which case Tenant shall
defend, indemnify and hold harmless Landlord and Brandywine Realty Trust and
shall pay all costs, expenses and reasonable attorney’s fees incurred or paid by
Landlord and Brandywine Realty Trust in connection with such litigation, after
notice to Tenant and Tenant’s refusal to defend such litigation, and upon notice
from Landlord shall defend the same at Tenant’s expense by counsel satisfactory
to Landlord.

(b) Landlord shall defend, indemnify and hold harmless Tenant and its respective
employees and agents from and against any and all third-party claims, actions,
damages, liability and expense (including all attorney’s fees, expenses and
liabilities incurred in defense of any such claim or any action or proceeding
brought thereon) arising from any activity, work or things done, permitted or
suffered by Landlord in or about the Building contrary to the requirements of
the Lease, any breach or default in the performance of any obligation of
Landlord’s part to be performed under the terms of this Lease, and any
negligence or willful act of Landlord or any of Landlord’s agents, contractors,
employees or invitees. Without limiting the generality of the foregoing,
Landlord’s obligations shall include any case in which Tenant shall be made a
party to any litigation commenced by or against Landlord, its agents,
subtenants, licensees, concessionaires, contractors, customers or employees,
then Landlord shall defend, indemnify and hold harmless Tenant and shall pay all
costs, expenses and reasonable attorney’s fees incurred or paid by Tenant in
connection with such litigation, after notice to Landlord and Landlord’s refusal
to defend such litigation, and upon notice from Tenant shall defend the same at
Landlord’s expense by counsel satisfactory to Tenant.

 



--------------------------------------------------------------------------------

15. FIRE (OR COMPARABLE) DAMAGE. If (i) the casualty damage is of a nature or
extent that, in Landlord’s reasonable judgment, the repair and restoration work
would require more than two hundred ten (.2 10.) .) consecutive days to complete
after the casualty (assuming normal work crews not engaged in overtime), or
(ii) more than thirty (30%) percent of the total area of the Building is
extensively damaged, or (iii) the casualty occurs in the last Lease Year of the
Term and Tenant has not exercised a renewal right, or (iv) insurance proceeds
are unavailable or insufficient, either party shall have the right to terminate
this Lease Agreement and all the unaccrued obligations of the parties hereto, by
sending written notice of such termination to the other within thirty (30) days
of the date of casualty. Such notice is to specify a termination date no less
than fifteen (15) days after its transmission. In the event of damage or
destruction to the Premises or any part thereof as set forth in subsections (i),
(ii) or (iii) above and neither party has terminated this Lease Agreement,
Tenant’s obligation to pay Fixed Rent and Additional Rent shall be equitably
adjusted or abated for such time as the Premises is not capable of being used by
Tenant for its Permitted Use.

16. SUBORDINATION; RIGHTS OF MORTGAGEE. This Lease Agreement shall be
subordinate at all times to the lien of any mortgages now or hereafter placed
upon the Premises and/or Building and land of which they are a part without the
necessity of any further instrument or act on the part of Tenant to effectuate
such subordination. Tenant further agrees to execute and deliver within ten
(10) days of demand such further instrument evidencing such subordination and
attornment as shall be reasonably required by any mortgagee. If Landlord shall
be or is alleged to be in default of any of its obligations owing to Tenant
under this Lease Agreement, Tenant shall give to the holder of any mortgage
(collectively the “Mortgagee”) now or hereafter placed upon the Premises and/or
Building, notice by overnight mail of any such default which Tenant shall have
served upon Landlord. Tenant shall not be entitled to exercise any right or
remedy as there may be because of any default by Landlord without having given
such notice to the Mortgagee. If Landlord shall fail to cure such default, the
Mortgagee shall have forty-five (45) additional days within which to cure such
default.

17. CONDEMNATION. If in Landlord’s reasonable judgment a taking renders the
Building unsuitable at Landlord’s option, this Lease Agreement shall, at either
party’s option, terminate as of the date title to the condemned real estate
vests in the condemning party, and the Rent herein reserved shall be apportioned
and paid in full by Tenant to Landlord to that date and all rent prepaid for
period beyond that date shall forthwith be repaid by Landlord to Tenant and
neither party shall thereafter have any liability hereunder. If this Lease
Agreement is not terminated after any such taking or condemnation, the Fixed
Rent and the Additional Rent shall be equitably reduced in proportion to the
area of the Premises which has been taken for the balance of the Tenn. Tenant
shall have the right to make a claim against the condemning party for moving
expenses and business dislocation damages.

18. ESTOPPEL CERTIFICATE. Each party agrees at any time and from time to time,
within ten (10) days after the other party’s written request, to execute and
deliver to the other party a written instrument in recordable form certifying
all information reasonably requested.

19. TENANT’S DEFAULT.

(a) If: Tenant fails to pay any installment of Rent when due; provided, however,
Landlord shall provide written notice of the failure to pay such Rent and Tenant
shall have a three (3) business day grace period from its receipt of such
Landlord’s notice within which to pay such Rent without creating a default
hereunder. The late fee set forth in Article 3 hereof shall be due on the first
day after such payment is due irrespective of the foregoing notice and grace
period; Tenant “vacates” the Premises (other than in the case of a permitted
subletting or assignment or due to fire or other damage or condemnation) or
permits the same to be unoccupied for more than thirty (30) days; Tenant fails
to bond over a construction or mechanics lien within ten (10) days of receipt of
written demand; Tenant fails to observe or perform any of Tenant’s other
non-monetary agreements or obligations herein contained within ten (10) days
after receipt of written notice specifying the default, or the expiration of
such additional time period as is reasonably necessary to cure such default,
provided Tenant immediately commences and thereafter proceeds with all due
diligence and in good faith to cure such default; then, in any such event, an
“Event of Default” shall be deemed to exist and Tenant shall be in default
hereunder.



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, including the right to terminate the Lease Agreement, the
rights and remedies set forth herein, which may be exercised upon or at any time
following the occurrence of an Event of Default. 1. Acceleration of Rent. By
notice to Tenant, Landlord shall have the right to accelerate all Rent and all
expense due hereunder and otherwise payable in installments over the remainder
of the Term; and the amount of accelerated rent to the termination date, without
further notice or demand for payment, shall be due and payable by Tenant within
five (5) days after Landlord has so notified Tenant, such amount collected from
Tenant shall be discounted to present value using the higher of an interest rate
of six (6%) or the then prevailing prime rate percent per annum. Additional Rent
which has not been included, in whole or in part, in accelerated rent, shall be
due and payable by Tenant during the remainder of the Term, in the amounts and
at the times otherwise provided for in this Lease Agreement. 2. Landlord’s
Damages. The damages which Landlord shall be entitled to recover from Tenant
shall be the sum of (i) all Fixed Rent and Additional Rent accrued and unpaid as
of the termination date; and (ii)(a) all reasonable costs and expenses incurred
by Landlord in recovering possession of the Premises, including legal fees, and
removal and storage of Tenant’s property, (ii)(b) the reasonable costs and
expenses of restoring the Premises to the condition in which the same were to
have been surrendered by Tenant as of the expiration of the Term, and (ii)(c)
the costs of reletting commissions; and (iii) all Fixed Rent and Additional Rent
otherwise payable by Tenant over the remainder of the Term as reduced to present
value and all other actual damages relating to Tenant’s breach of this Lease
Agreement: Less deducting from the total determined under subsections (i),
(ii) and (iii) above, all rent which Landlord receives from other tenant(s) by
reason of the leasing of the Premises during any period falling within the
otherwise remainder of the Term, as well as any damages related to repairs, etc.
that are irrelevant given alternations made for the new tenant. 3. Landlord’s
Right to Cure. Without limiting the generality of the foregoing, if Tenant shall
fail to perform any of its obligations hereunder, Landlord may, in addition to
any other rights it may have in law or in equity, cure such default on behalf of
Tenant, and Tenant shall reimburse Landlord upon demand for any suns paid or
costs incurred by Landlord in curing such default, including reasonable
attorneys’ fees and other legal expenses, together with interest from the dates
of Landlord’s incurring of costs or expenses at the Default Rate (as defined
below). 4. Interest on Damage Amounts. Any sums payable by Tenant hereunder,
which are not paid after the same shall be due, shall bear interest at the
higher of a rate of six (6%) or the then prevailing prime rate (“Default Rate”).
If another provision of this Lease expressly provides for the payment of
interest, such specific provision shall prevail over this general provision. 5.
No Waiver by Landlord. No delay or forbearance by Landlord in exercising any
right or remedy hereunder, or Landlord’s undertaking or performing any act or
matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord’s rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.
Waiver by Landlord of any breach by Tenant of any covenant or condition herein
contained (which waiver shall be effective only if so expressed in writing by
Landlord) or failure by Landlord to exercise any right or remedy in respect of
any such breach shall not constitute a waiver or relinquishment for the future
of Landlord’s right to have any such covenant or condition duly performed or
observed by Tenant, or of Landlord’s rights arising because of any subsequent
breach of any such covenant or condition nor bar any right or remedy of Landlord
in respect of such breach or any subsequent breach. Provided, however, that the
class of individuals specifically exempted from liability under Article 25 (for
Landlord) shall similarly apply to Tenant with regard to this Article 19. Except
as specifically provided herein, in no event shall Landlord be entitled to
consequential, indirect, punitive, or other form of special damages. See also
Article 25 with regard to Landlord’s liability and default.

(c) SURRENDER. Tenant shall, at the expiration of the Lease Term, promptly quit
and surrender the Premises in good order and condition and in conformity with
the applicable provisions of this Lease, excepting only reasonable wear and tear
and damage by fire or other insured casualty. Tenant shall have no right to hold
over beyond the expiration of the Term and in the event Tenant shall fail to
deliver possession of the Premises as herein provided, such occupancy shall not
be construed to effect or constitute other than a tenancy at sufferance. During
the first thirty (30) days of occupancy beyond the expiration of the Lease Term
the amount of rent owed to Landlord by Tenant shall automatically become one
hundred and fifty (150%) percent of the sum of the Rent as those suns are at
that time calculated under the provisions of the Lease. If Tenant fails to
surrender the space within such thirty (30) day period after the date of
expiration of the Lease Term, the amount of rent owed to Landlord by Tenant
shall automatically become two hundred (200%) percent of the sum of the Rent as
those sums are at that time calculated under the provisions of the Lease for the
remaining period of holdover by Tenant. The acceptance of rent by Landlord or
the failure or delay of Landlord in notifying or evicting Tenant following the
expiration or sooner termination of the Term shall not create any tenancy rights
in Tenant and any such payments by Tenant may be applied by Landlord against its
costs and expenses, including attorney’s fees, incurred by Landlord as a result
of such holdover.

 



--------------------------------------------------------------------------------

20. RULES AND REGULATIONS. At all times during the Term, Tenant, its employees,
agents, invitees and licenses shall comply with all rules and regulations
specified on Exhibit “D” attached hereto and made a part hereof, together with
all reasonable rules and regulations as Landlord may from time to time
promulgate provided they do not unreasonably increase the financial burdens of
Tenant or take away any rights specifically provided to Tenant in this Lease
Agreement. In the event of an inconsistency between the rules and regulations
and this Lease Agreement, the provisions of this Lease Agreement shall control.
Landlord shall not act in a discriminatory manner in connection with the
enforcement of such rules and regulations.

21. GOVERNMENTAL REGULATIONS. Tenant shall, in the use and occupancy of the
Premises and the conduct of Tenant’s business or profession therein, at all
times comply with all applicable laws, ordinances, orders, notices, rules and
regulations of the federal, state and municipal governments. Landlord shall be
responsible for compliance with Title I11 of the Americans with Disabilities Act
of 1990, 42 U.S.C. 4 12181 et seq, and its regulations, (collectively, the
“ADA”) (i) as to the design and construction of exterior and interior common
areas (e.g. sidewalks and parking areas) and (ii) with respect to the initial
design and construction by Landlord. Except as set forth above in the initial
sentence hereto, Tenant shall be responsible for compliance with the ADA in all
other respects concerning the use and occupancy of the Premises, which
compliance shall include, without limitation (i) provision for full and equal
enjoyment of the goods, services, facilities, privileges, advantages or
accommodations of the Premises as contemplated by and to the extent required by
the ADA, (ii) compliance relating to requirements under the ADA or amendments
thereto arising after the date of this Lease Agreement, and (iii) compliance
relating to the design, layout, renovation, redecorating, refurbishment,
alteration, or improvement to the Premises made or requested by Tenant at any
time following completion of the Landlord’s Work. By means of clarification,
Landlord is responsible for conformance with all applicable law of the work
described in Exhibit “A”.

22. NOTICES. Wherever a notice is required, notice shall be deemed to have been
duly given if in writing and either: (i) personally served; (ii) delivered by
pre-paid nationally recognized overnight courier service; (iii) forwarded by
Registered or Certified mail, return receipt requested, postage prepaid;
(iv) facsimile with a copy mailed by first class U.S. mail or (v) e-mailed with
evidence of receipt and delivery of a copy of the notice by first class mail; in
all such cases addressed to the parties at the following addresses;

 

Tenant:    ADS Alliance Data Systems, Inc.    ADS Alliance Data Systems, Inc.   
4590 East Broad Street 3    100 Easton Square Place    Columbus, OH 43213   
Columbus, OH 43219    Attn: Oren Snell    Attn: Assistant General Counsel
Landlord:    Brandywine Operating Partnership, L.P.    Brandywine Realty Trust
   10000 Midlantic Drive, Suite 300W    555 East Lancaster Avenue, Suite 100   
Mount Laurel, NJ 08054    Radnor, PA 19087    Attn: George D.Sowa,    Attn: Brad
A. Molotsky,    Executive Vice-president    Executive Vice President & General
Counsel



--------------------------------------------------------------------------------

Each such notice shall be deemed to have been given to or served upon the party
to which addressed on the date the same is delivered or delivery is refused.

23. BROKERS. Landlord and Tenant each represents and warrants to the other that
such party has had no dealings, negotiations or consultations with respect to
the Premises or this transaction with any broker or finder other than Newmark,
Knight, Frank Smith Mack and Colliers Lanard & Axilbund for which any payment
claim or obligation exists. Each party shall indemnify and hold the other
harmless from and against all liability, cost and expense, including attorney’s
fees and court costs, arising out of any misrepresentation or breach of warranty
under this Article.

24. LANDLORD’S LIABILITY AND DEFAULT. Landlord’s obligations hereunder shall be
binding upon Landlord only for the period of time that Landlord is in ownership
or control of the Building; and, upon termination of that ownership or control,
Tenant, except as to any obligations which are then due and owing, shall look
solely to Landlord’s successor in interest in the Building for the satisfaction
of each and every obligation of Landlord hereunder. No individual (i.e. person)
who is a trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Landlord shall have any personal liability under any of the
terms, conditions or covenants of this Lease Agreement and Tenant shall look
solely to the equity of Landlord in the Building for the satisfaction of any
claim, remedy or cause of action accruing to Tenant as a result of the breach of
any section of this Lease Agreement by Landlord. In addition to the foregoing,
no recourse shall be had for an obligation of Landlord hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Landlord, whether by virtue of any statute or rule of law,
or by the enforcement of any assessment or penalty or otherwise (except in the
case of intentional negligence and/or tort, and fraud), all such other liability
being expressly waived and released by Tenant with respect to the above-named
individuals and entities.

25. RELOCATION. Landlord, at its sole expense, on at least sixty (60) days’
prior written notice to Tenant, may require Tenant to move from the Premises to
another suite of substantially comparable size and décor in the Building. In the
event of any such relocation, Landlord shall pay all the expenses of preparing
and decorating the new premises so that they will be substantially similar to
the Premises and shall also pay the expenses of moving Tenant’s furniture and
equipment to the new premises. Provided, however, it shall not be permissible
for Landlord to exercise its rights hereunder unless/until Tenant’s bank
affiliate(s) obtain any regulatory permissions related to such relocation.

        26. MISCELLANEOUS PROVISIONS. (a) Successors. The respective rights and
obligations provided in this Lease Agreement shall bind and inure to the benefit
of the parties hereto, their successors and assigns; provided, however, that no
rights shall inure to the benefit of any successors or assigns of Tenant unless
Landlord’s written consent for the transfer to such successor and/or assignee
has first been obtained as provided in Article 9 hereof; (b) Governing Law. This
Lease Agreement shall be construed, governed and enforced in accordance with the
substantive laws of the State of Delaware, without regard to principles relating
to conflicts of law (of any state or federal law); (c) Entire Agreement. This
Lease Agreement, including the Exhibits and any Riders hereto, supersedes any
prior discussions, proposals, negotiations and discussions between the parties
and the Lease Agreement contains all the agreements, conditions, understandings,
representations and warranties made between the parties hereto with respect to
the subject matter hereof, and may not be modified orally or in any manner other
than by an agreement in writing signed by both parties hereto or their
respective successors in interest. Without in any way limiting the generality of
the foregoing, the Term of this Lease Agreement can only be extended pursuant to
the terms hereof, with the due exercise of an option (if any) contained herein
pursuant to a written agreement signed by both Landlord and Tenant specifically
extending the Term. No negotiations, correspondence by Landlord or offers to
extend the Term shall be deemed an extension of the termination date for any
period whatsoever; (d) Time of the Essence. TIME IS OF THE ESSENCE IN ALL
PROVISIONS OF THIS LEASE AGREEMENT, INCLUDING ALL NOTICE PROVISIONS TO BE
PERFORMED BY OR ON BEHALF OF TENANT, BUT SUBJECT TO THE TERMS HEREIN; (e) Accord
and Satisfaction. No payment by Tenant or receipt by Landlord of a lesser amount
than any payment of Fixed Rent or Additional Rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated Fixed Rent or
Additional Rent due and payable hereunder, nor shall any endorsement or
statement or any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction. Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Rent or
pursue any other right or remedy provided for in this Lease Agreement, at law or
in equity; (f) Intentionally omitted. (g) Force Majeure. If by reason of strikes
or other labor disputes, fire or other casualty (or reasonable delays in
adjustment of insurance), accidents, orders or regulations of any Federal,
State, County or Municipal authority, or any other cause beyond Landlord’s
reasonable control (collectively, “Force Majeure”), Landlord is unable to
furnish or is delayed in furnishing any utility or service required to be
furnished by Landlord under the provisions of this Lease Agreement or is unable
to perform or make or is delayed in performing or making any installations,
decorations, repairs, alterations, additions or improvements, or is unable to
fulfill or is delayed in fulfilling any of Landlord’s other obligations under
this Lease Agreement, no such inability or delay shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Fixed Rent, or relieve Tenant from any of its obligations under
this Lease Agreement, or impose any liability upon Landlord or its agents, by
reason of inconvenience or annoyance to Tenant, or injury to or interruption of
Tenant’s business, or otherwise. Similarly, Tenant’s obligation to occupy the
Premises or to make any repairs or maintenance to Premises shall not constitute
a default or breach to the extent proximately caused by an act of Force Majeure.
(h) Financial Statements. Tenant shall furnish to Landlord, Landlord’s
Mortgagee, prospective Mortgage or purchaser reasonably requested financial
information (recognizing that the form of the financial information provided by
Tenant prior to the execution of this Lease Agreement shall be deemed
satisfactory in future performance of this obligation); (i) Authority. Each
party represents and warrants that (A) it is duly organized, validly existing
and legally authorized to do business in the State of Delaware, and (B) the
person(s) executing this Lease Agreement are duly authorized to execute and
deliver this Lease Agreement on behalf of such party (j) NAICS. Tenant
acknowledges and agrees that the nature of its business and that of its bank
affiliate(s) is consistent with NAICS number is 522210; (k) Attorneys’ Fees. In
connection with any litigation arising out of this Lease Agreement, the
prevailing party, Tenant or Landlord, shall be entitled to recover all costs
incurred, including reasonable attorney’s fees.

 



--------------------------------------------------------------------------------

27. EXPANSION: If, at any time during the Term of this Lease Agreement after
Tenant notifies Landlord in writing that Tenant desires to lease additional
space from Landlord (the “Expansion Notice”), and subject to: (a) Tenant not
being in default beyond any applicable cure period at the time of exercise nor
Tenant ever being in default (irrespective of the fact that Tenant cured such
default) of any monetary obligations under this Lease Agreement more than twice
during the Term and such monetary defaults aggregate in excess of $            ;
(b) Tenant occupying not less than one hundred (100%) percent of the Premises
originally demised hereunder; (c) the rights of other existing tenants in the
Building, which rights predate this Lease Agreement; and (d) there being at
least thirty-six (36) months remaining of the Extended Term; Landlord shall
respond/reply to Tenant with regard to the any space in the Building which
Landlord expects to become vacant and available for lease, and Landlord shall
propose to Tenant the basic economic terms upon which Landlord would be prepared
to entertain the negotiation of a new lease agreement for such space (on all of
the same terms and conditions as are set forth in this Lease Agreement, except
as otherwise specified by Landlord which other terms, however, shall be
substantially similar to those Landlord intends to offer to third party
prospects) or an amendment to this Lease Agreement with which the parties would
add such space to the description of the “Premises,” in either case for a term
which would be coterminous with this Lease Agreement unless otherwise specified
by Landlord, and which economic terms shall include the estimated date that the
space shall be available for delivery, the rent and the tenant allowance (if
any) to be furnished to Tenant, whereupon Tenant shall have five (5) business
days next following Landlord’s delivery of such notice within which to accept
such terms, time being of the essence. Should Tenant accept such terms as are
specified by Landlord, the parties shall negotiate the terms of a new lease
agreement, or an amendment to this Lease Agreement, to memorialize their
agreement. In the absence of any further agreement by the parties, such
additional space shall be delivered in “AS-IS” condition, and Rent for such
additional space shall commence on that date which is the earlier of:
(x) Tenant’s occupancy thereof, and (y) five (5) days after Landlord delivers
such additional space to Tenant free of other tenants and occupants. Tenant’s
rights hereunder shall not include the right to lease less than all of the space
identified in Landlord’s notice. In the event Landlord notifies Tenant of space
and Tenant rejects such offer under this Article, Landlord’s obligations under
this Article shall terminate and this Article shall be of no further force or
effect,

 



--------------------------------------------------------------------------------

28. EOUIPMENT/FURNITURE USE. Tenant shall have the right to use, during the term
of this Lease Agreement, the personal property described on Exhibit “F” and
currently located in the Premises (the “Landlord’s Personal Property”) in their
current as-is, where-is condition, without any warranty or representation from
Landlord with respect thereto. Without limiting any other provision of the Lease
Agreement, Tenant shall maintain the Landlord’s Personal Property at the
Premises, in as good order and condition as they are delivered, during the
entire term of the Lease Agreement, less normal wear and tear, and shall
surrender and re-deliver same to Landlord in such condition at the expiration of
the term, reasonable and ordinary wear and tear excepted. Without limiting any
other rights of either party set forth elsewhere in this Lease Agreement, Tenant
shall have the right to make use of its own personal property that is comparable
in nature and kind to Landlord’s Personal Property.

29. ROOF RIGHTS. So long as it (i) does not impact Landlord’s roof warranty and
(ii) complies with all applicable laws, rules and regulations, Tenant, at
Tenant’s sole cost and expense, shall have access to the roof of the Building in
designated areas mutually agreed upon for the purpose of installation of
microwave satellite e.g., satellite television/video conferencing enabling
equipment) antenna and other communications devices (the “Roof Equipment”).
Notwithstanding the foregoing, all such Roof Equipment shall be for the sole
benefit of Tenant, and shall relate specifically to Tenant’s use of the
Premises, and shall not be used as a switching station, amplification station or
by Landlord, other tenants or third parties. Tenant shall make a request for
approval of the Roof Equipment hereunder by submission of specific plans and
specifications for the work to be performed by Tenant. Landlord shall respond in
writing within fifteen (15) business days from receipt of the same, advising
Tenant of approved contractors and those portions of the work that are
acceptable and disapproving those portions of the work that are, in Landlord’s
judgment, reasonably exercised (including timing of response), unacceptable and
with respect to the plans, specifying in detail the nature of Landlord’s
objection. Tenant shall be solely responsible for all damages caused by its Roof
Equipment, for the removal of all Roof Equipment and the restoration of the roof
upon the expiration or early termination of this Lease Agreement unless directed
in writing by Landlord otherwise. Landlord shall be named as an additional
insured on all Tenant insurance relating to the Roof Equipment. All
installation, repair, replacement and modification of the Roof Equipment shall
be coordinated with Landlord, shall only use those approved contractors and
shall be in accordance with the Rules and Regulations set forth herein;

30. CONSENT TO JURISDICTION. Tenant hereby consents to the exclusive
jurisdiction of the state courts located in New Castle County and to the federal
courts located in the District of Delaware.

31. DAMAGES. Under no circumstances hall either Landlord or Tenant be liable to
the other, as a result of any default by such party under or with respect to
this Lease, under any theory of tort, contract, strict liability or other legal
or equitable theory for any punitive, special, incidental, indirect or
consequential damages, each of which is excluded by agreement of the parties
regardless of whether or not any party has been first advised of the possibility
of such damages. The foregoing sentence shall not excuse Tenant’s failure to pay
any rent as and when due, nor shall the foregoing sentence apply to or limit
Landlord’s remedies if Tenant holds over at the Premises after the expiration of
the Term without Landlord’s consent.

Signatures appear on following page.

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement, under
Seal, the day and year first above written.

 



--------------------------------------------------------------------------------

      LANDLORD: WITNESS:     BRANDYWINE OPERATTNG PARTNERSHIP, L.P.

/s/ Undecipherable

    By:   Brandywine Realty Trust,         Its general partner       By:  

/s/ George D. Sowa

      Name:   George D. Sowa       Title:   Executive Vice President      
TENANT: ATTEST:     ADS ALLIANCE DATA SYSTEMS, INC.

/s/ Richard E. Schumacher, Jr.

      Name:   Richard E. Schumacher, Jr.     By:  

/s/ Daniel T. Groomes

Title:   Senior Vice President     Name:   Daniel T. Groomes       Title:   SVP
& CFO, Retail